 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 1 of 38 PageID #: 320



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   )
NATERA, INC.,                                      )
                                                   )
        Plaintiff / Counterclaim-Defendant,        )
                                                   )
        v.                                         )   C.A. No. 20-125-LPS
                                                   )
ARCHERDX, INC.,                                    )   DEMAND FOR JURY TRIAL
                                                   )
        Defendant / Counterclaimant.               )
                                                   )

          DEFENDANT ARCHERDX, INC.’S ANSWER AND COUNTERCLAIMS
            TO PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

        Defendant ArcherDX, Inc. (“ArcherDX” or “Defendant”) hereby submits the following

preliminary statement, answer, defenses (affirmative and otherwise), and counterclaims to

Natera, Inc.’s (“Natera” or “Plaintiff”) Complaint (D.I. 1) filed on January 27, 2020.

                                 PRELIMINARY STATEMENT

        a.        ArcherDX is a leading genomics company democratizing precision oncology,

including the use of genetic information from genomic tumor profiling to guide cancer therapy

optimization and monitoring. ArcherDX offers a suite of innovative products and services that

are highly accurate, personal, actionable, and easy to use in local settings.

        b.        With its proprietary product development platform, ArcherDX is working to

develop industry-leading products and services to optimize therapy and monitor cancer.

Specifically, ArcherDX is in the process of developing in vitro diagnostic (“IVD”) products for

approval or clearance by the United States Food and Drug Administration (“FDA”). For

example, STRATAFIDETM is in development as a universal IVD and companion diagnostic

product. STRATAFIDETM has received Breakthrough Device designation from the FDA. In

January 2020, ArcherDX also received Breakthrough Device designation from the FDA for its

                                                  1
ME1 32938331v.1
 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 2 of 38 PageID #: 321



Personalized Cancer Monitoring product, PCM, which it is developing as an IVD to non-

invasively and quantitatively measure cancer recurrence or progression, as well as therapeutic

efficacy.

        c.        Asserted U.S. Patent No. 10,538,814 (“the ’814 Patent”) is the result of a

protracted and convoluted prosecution at the United States Patent and Trademark Office

(“USPTO”). Over the course of a decade, Natera filed 16 provisional patent applications, 10

continuation or continuation-in-part applications, and it abandoned almost half of those

applications. In connection with those applications, Natera filed hundreds of proposed claims

with the USPTO and disclosed thousands of references. But Natera did not disclose key prior art

that discloses or renders obvious the claimed methods for amplifying and sequencing cell-free

DNA.

        d.        Moreover, despite this protracted and convoluted prosecution history, prior to

April 30, 2019, when it filed the application that resulted in the ’814 Patent, Natera had never

disclosed nor sought to patent the methods recited in the claims of the ’814 Patent. Indeed, that

is because Natera did not invent those methods and, upon information and belief, Natera itself

does not even practice the methods claimed in the ’814 Patent.

        e.        Instead, on information and belief, Natera is a copyist that drafted claims designed

to cover ArcherDX’s proprietary Anchored Multiplex PCR (“AMPTM”) processes—after being

outcompeted in the marketplace; ArcherDX’s proprietary AMPTM processes are technologically

and commercially superior to Natera’s legacy technology.

        f.        Notably, Natera filed the application leading to the ’814 Patent shortly after it

gained access to confidential information relating to ArcherDX’s products, including

LIQUIDPlexTM, STRATAFIDETM and PCM.



                                                    2
ME1 32938331v.1
 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 3 of 38 PageID #: 322



          g.      As described below, Natera’s efforts violate the patent laws on multiple levels:

the belatedly drafted claims fail to satisfy the substantive requirements of patentability, including

35 U.S.C. §§ 101, 102, 103, and/or 112; no one associated with Natera invented the claimed

methods; and Natera’s unreasonable delay in prosecution—coupled with its filing of the

application leading to the ’814 Patent soon after it gained access to ArcherDX’s confidential

information and for the purpose of attempting to unjustifiably regain traction in the

marketplace—triggers the doctrines of unclean hands and prosecution laches, barring Natera’s

infringement claims.

          h.      In any event, Natera is a poor copyist. ArcherDX does not practice the

technology claimed in the ’814 Patent, and therefore does not infringe. Moreover, activities

complained of by Natera are protected by the safe harbor of 35 U.S.C. § 271(e)(1) and,

accordingly, immune from infringement claims.

          i.      Finally, in an attempt to harass and cast a cloud over ArcherDX, Natera

improperly seeks a preliminary and inappropriate advisory opinion from the Court regarding

ArcherDX’s STRATAFIDETM and PCM products, which are still in the development stage.

          j.      In sum, Natera’s meritless Complaint represents a last-ditch effort to bully a

smaller, fast-growing competitor using the courtroom, because Natera cannot compete with its

technically inferior products in the marketplace.

                                              ANSWER

          ArcherDX denies all allegations in the Complaint, whether express or implied, that are

not specifically admitted below, including all allegations in any headings or unnumbered

paragraphs. ArcherDX further denies that Natera is entitled to the requested relief or any other

relief.



                                                    3
ME1 32938331v.1
    Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 4 of 38 PageID #: 323



                                 OVERVIEW OF THE ACTION1

         1.       ArcherDX expressly denies that any ArcherDX product falls within the alleged

scope of any claim of the ’814 Patent, and that any of its activities constitute “infringement of

Natera’s innovative, patented technology.” ArcherDX admits that the Complaint purports to

state an action for infringement of the ’814 Patent. ArcherDX admits that LIQUIDPlexTM was

previously called Reveal ctDNA. LIQUIDPlexTM is a product for research use only, and it uses

ArcherDX’s proprietary AMPTM chemistry. ArcherDX further admits that it is currently

developing its STRATAFIDETM and PCM products for approval or clearance by the FDA.

ArcherDX further denies each and every allegation of paragraph 1 of the Complaint.

                                          THE PARTIES

         2.       ArcherDX is without knowledge or information sufficient to form a belief as to

the truth of the allegations of paragraph 2 of the Complaint, and therefore denies each and every

allegation in that paragraph.

         3.       Paragraph 3 of the Complaint contains statements of opinion to which no response

is required. To the extent paragraph 3 contains factual allegations, ArcherDX is without

knowledge or information sufficient to form a belief as to the truth of those allegations, and

therefore denies each and every allegation in that paragraph.

         4.       Paragraph 4 of the Complaint contains statements of opinion to which no response

is required. To the extent paragraph 4 contains factual allegations, ArcherDX is without

knowledge or information sufficient to form a belief as to the truth of those allegations, and

therefore denies each and every allegation in that paragraph.


1
 For the Court’s convenience, ArcherDX generally adopts the headings used in
Natera’s Complaint. In so doing, ArcherDX does not admit that the headings are accurate, and
ArcherDX reserves the right to contest any statements or characterizations set forth under them.
To the extent the headings constitute allegations requiring a response, they are denied.

                                                  4
ME1 32938331v.1
 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 5 of 38 PageID #: 324



        5.        Paragraph 5 of the Complaint contains statements of opinion to which no response

is required. To the extent paragraph 5 contains factual allegations, ArcherDX is without

knowledge or information sufficient to form a belief as to the truth of those allegations, and

therefore denies each and every allegation in that paragraph.

        6.        Paragraph 6 of the Complaint contains statements of opinion to which no response

is required. To the extent paragraph 6 contains factual allegations, ArcherDX is without

knowledge or information sufficient to form a belief as to the truth of those allegations, and

therefore denies each and every allegation in that paragraph.

        7.        Paragraph 7 of the Complaint contains statements of opinion to which no response

is required. To the extent paragraph 7 contains factual allegations, ArcherDX is without

knowledge or information sufficient to form a belief as to the truth of those allegations, and

therefore denies each and every allegation in that paragraph.

        8.        Paragraph 8 of the Complaint contains statements of opinion to which no response

is required. To the extent paragraph 8 contains factual allegations, ArcherDX is without

knowledge or information sufficient to form a belief as to the truth of those allegations, and

therefore denies each and every allegation in that paragraph.

        9.        ArcherDX denies the allegations of paragraph 9 of the Complaint. ArcherDX

specifically denies that ArcherDX has committed the alleged acts of infringement and further

denies that the ’814 Patent claims an “invention.” ArcherDX avers that the ’814 Patent is invalid

for failure to satisfy one or more conditions for patentability set forth under 35 U.S.C. including

but not limited to §§ 101, 102, 103, and 112 et seq.; no one associated with Natera invented the

claimed methods; and the ’814 Patent is unenforceable against ArcherDX by reason of Natera’s

unclean hands and prosecution laches.



                                                  5
ME1 32938331v.1
 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 6 of 38 PageID #: 325



        10.       ArcherDX admits that it is a corporation organized and existing under the laws of

the State of Delaware, having a place of business at 2477 55th Street, Suite 202, Boulder,

Colorado 80301.

        11.       ArcherDX denies the allegations of paragraph 11 of the Complaint. ArcherDX

developed its own proprietary AMPTM chemistry, technology platform, and applications, which

are covered by three issued patents and 15 pending patent applications in the United States and

two issued patents and 43 pending patent applications in foreign countries.

                                   JURISDICTION AND VENUE

        12.       The allegation of jurisdiction in paragraph 12 of the Complaint constitutes a legal

conclusion that requires no response. To the extent a response is required, ArcherDX admits that

the Complaint purports to state an action that arises under the patent laws of the United States, 35

U.S.C. § 1, et seq., 28 U.S.C. §§ 1331 and 1338(a), and the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202. ArcherDX specifically denies that the Complaint states a claim upon which

relief may be granted. ArcherDX further denies that the Complaint pleads the existence of an

“actual controversy” between the parties under the Declaratory Judgment Act with respect to the

yet to be FDA approved sale of ArcherDX’s IVD products. Except as expressly admitted herein,

ArcherDX denies each and every allegation of paragraph 12.

        13.       The allegation of jurisdiction in paragraph 13 of the Complaint constitutes a legal

conclusion that requires no response. To the extent a response is required, ArcherDX does not

contest that this Court has personal jurisdiction over ArcherDX for purposes of this action.

ArcherDX admits that it is a corporation organized and existing under the laws of the State of

Delaware, having a place of business at 2477 55th Street, Suite 202, Boulder, Colorado 80301.

Except as expressly admitted herein, ArcherDX denies each and every allegation of paragraph

13.

                                                   6
ME1 32938331v.1
 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 7 of 38 PageID #: 326



        14.       The allegation of jurisdiction in paragraph 14 of the Complaint constitutes a legal

conclusion that requires no response. To the extent a response is required, ArcherDX does not

contest that this Court has personal jurisdiction over ArcherDX for purposes of this action.

ArcherDX specifically denies that ArcherDX has committed the alleged acts of infringement in

this District or anywhere else. Except as expressly admitted herein, ArcherDX denies each and

every allegation of paragraph 14.

        15.       The allegation of jurisdiction in paragraph 15 of the Complaint constitutes a legal

conclusion that requires no response. To the extent a response is required, ArcherDX does not

contest that this Court has personal jurisdiction over ArcherDX for purposes of this action.

ArcherDX admits that it has initiated a civil action in ArcherDX, Inc. et al v. Qiagen Sciences,

LLC et al, 18-1019-MN (D. Del. 2018). Except as expressly admitted herein, ArcherDX denies

each and every allegation of paragraph 15.

        16.       The allegation of venue in paragraph 16 of the Complaint constitutes a legal

conclusion that requires no response. To the extent a response is required, ArcherDX does not

contest that, for the purposes of this action, and without waiving any defense of improper venue

in connection with any other cause of action or claim, venue properly lies in this judicial district

pursuant to 28 U.S.C. § 1400(b). ArcherDX admits that it is a Delaware corporation. Except as

expressly admitted herein, ArcherDX further denies each and every allegation of paragraph 16.

                                           BACKGROUND

        17.       Paragraph 17 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 17 contains factual allegations, ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of those allegations,

and therefore denies each and every allegation in that paragraph.



                                                   7
ME1 32938331v.1
 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 8 of 38 PageID #: 327



        18.       Paragraph 18 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 18 contains factual allegations, ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of those allegations,

and therefore denies each and every allegation in that paragraph.

        19.       Paragraph 19 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 19 contains factual allegations, ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of those allegations,

and therefore denies each and every allegation in that paragraph.

        20.       Paragraph 20 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 20 contains factual allegations, ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of the allegations,

and therefore denies each and every allegation in that paragraph.

        21.       Paragraph 21 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 21 contains factual allegations, Natera does not

identify any particular “MRD assessment” in paragraph 21, and accordingly ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of those allegations,

and therefore denies each and every allegation in that paragraph.

        22.       Paragraph 22 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 22 contains factual allegations, ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of those allegations,

and therefore denies each and every allegation in that paragraph.

        23.       Paragraph 23 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 23 contains factual allegations, ArcherDX is



                                                  8
ME1 32938331v.1
 Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 9 of 38 PageID #: 328



without knowledge or information sufficient to form a belief as to the truth of those allegations,

and therefore denies each and every allegation in that paragraph.

        24.       Paragraph 24 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 24 contains factual allegations, ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of the allegations,

and therefore denies each and every allegation in that paragraph.

        25.       Paragraph 25 of the Complaint contains statements of opinion to which no

response is required. To the extent paragraph 25 contains factual allegations, ArcherDX is

without knowledge or information sufficient to form a belief as to the truth of those allegations,

and therefore denies each and every allegation in that paragraph.

        26.       ArcherDX denies that the ’814 Patent relates to “innovative new methods for

amplifying and sequencing cell-free DNA.” ArcherDX further denies that the claims of the ’814

Patent recite methods that are novel or innovative. ArcherDX avers that the ’814 Patent is

invalid for failure to satisfy one or more conditions for patentability set forth under 35 U.S.C.

including but not limited to §§ 101, 102, 103, and 112 et seq.; no one associated with Natera

invented the claimed methods; and the ’814 Patent is unenforceable against ArcherDX by reason

of Natera’s unclean hands and prosecution laches. Except as expressly denied herein, ArcherDX

is without knowledge or information sufficient to form a belief as to the truth of the allegations

of paragraph 26 of the Complaint, and therefore denies each and every allegation in that

paragraph.

                      GENERAL BACKGROUND OF THE ’814 PATENT

        27.       ArcherDX admits that a document purporting to be a copy of the ’814 Patent is

attached to the Complaint as Exhibit 1. ArcherDX admits that, on its face, the ’814 Patent, titled

“Methods for Simultaneous Amplification of Target Loci,” indicates that it was issued by the

                                                  9
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 10 of 38 PageID #: 329



USPTO on January 21, 2020. As to the remaining allegations, ArcherDX is without knowledge

or information sufficient to form a belief as to the truth of the allegations of paragraph 27 of the

Complaint, and therefore denies each and every allegation of that paragraph.

        28.       ArcherDX admits that claim 1 of the ’814 Patent recites:

        A method for amplifying and sequencing DNA, comprising:
               ligating adaptors to cell-free DNA isolated from a biological sample, wherein the
           adaptors each comprises a universal priming site;
               performing a first PCR to simultaneously amplify at least 10 target loci using a
           universal primer and at least 10 target-specific primers in a single reaction volume;
               performing a second, nested PCR to simultaneously amplify the at least 10 target
           loci using the universal primer and at least 10 inner target-specific primers in a single
           reaction volume, wherein at least one of the primers comprises a sequencing tag;
               performing high-throughput sequencing to sequence the amplified DNA
           comprising the target loci.

ArcherDX admits that claim 1 recites “a method for amplifying and sequencing DNA” and

further recites “PCR” and “high-throughput sequencing.” Except as expressly admitted herein,

ArcherDX denies each and every allegation of paragraph 28 of the Complaint.

        29.       Paragraph 29 of the Complaint contains statements of opinion and legal

conclusions to which no response is required. To the extent a response is required, ArcherDX

denies each and every allegation in that paragraph. Indeed, as set forth in ArcherDX’s

Counterclaims, Natera’s own admissions made in court filings in this District and elsewhere

contradict the allegations of paragraph 29 of the Complaint.

        30.       Paragraph 30 of the Complaint contains statements of opinion and legal

conclusions to which no response is required. To the extent a response is required, ArcherDX

denies each and every allegation in that paragraph. Indeed, as set forth in ArcherDX’s

Counterclaims, Natera’s own admissions made in court filings in this District and elsewhere

contradict the allegations of paragraph 30 of the Complaint.




                                                  10
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 11 of 38 PageID #: 330



        31.       ArcherDX admits the language appearing in the block quote in paragraph 31 of

the Complaint reflects a statement made by the USPTO examiner during the prosecution of the

’814 Patent. ArcherDX denies the allegation that “the USPTO examiner found the claims to be

non-routine and non-conventional.” Indeed, as set forth in ArcherDX’s Counterclaims, Natera’s

own admissions made in court filings in this District and elsewhere contradict the allegations of

paragraph 31. Moreover, ArcherDX avers that, contrary to the USPTO examiner’s statement,

“amplification of . . . circulating nucleic acids” is disclosed in the prior art, including in U.S.

Patent App. Pub. No. 2010/0120038 (“Mir”). Archer further avers that “sequencing steps, . . .

incorporat[ing] a universal or common primer, and . . . a sequencing tag” are also disclosed in

the prior art, including in Mir. Natera disclosed Mir as one of thousands of references disclosed

during prosecution of the ’814 Patent.

                      ARCHER’S ALLEGED INFRINGING ACTIVITIES

        32.       ArcherDX admits that LIQUIDPlexTM utilizes ArcherDX’s proprietary AMPTM

technology to preferentially enrich highly fragmented ctDNA over genomic DNA and has

application for solid tumors as well as hematological malignancies. LIQUIDPlexTM is a product

available for research use only. ArcherDX further admits that it is currently developing

STRATAFIDETM and PCM for FDA approval or clearance. Except as expressly admitted

herein, ArcherDX denies each and every allegation of paragraph 32 of the Complaint.

        33.       ArcherDX admits that a document purporting to be a claim chart, and documents

cited in the claim chart, are attached to the Complaint as Exhibit 2 and Exhibits 3-11. The claim

chart contains statements of opinion and legal conclusions to which no response is required. To

the extent a response is required, ArcherDX specifically denies each and every allegation in the

claim chart, and further denies that Exhibits 3-11 support the allegations, opinions, and legal



                                                  11
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 12 of 38 PageID #: 331



conclusions in the claim chart. Except as expressly admitted herein, ArcherDX denies each and

every allegation of paragraph 33 of the Complaint.

        34.       Exhibit 2 contains statements of opinion and legal conclusions to which no

response is required. To the extent a response is required, ArcherDX denies each and every

allegation in Exhibit 2. ArcherDX further denies each and every allegation of paragraph 34 of

the Complaint.

        35.       ArcherDX admits that LIQUIDPlexTM applies ArcherDX’s proprietary AMPTM

technology to preferentially enrich highly fragmented ctDNA over genomic DNA. Except as

expressly admitted herein, ArcherDX denies each and every allegation of paragraph 35 of the

Complaint.

        36.       ArcherDX admits that STRATAFIDETM is its product and is currently being

developed for FDA approval or clearance. Except as expressly admitted herein, ArcherDX

denies each and every allegation of paragraph 36 of the Complaint.

        37.       ArcherDX admits that PCM is its product and is currently being developed for

FDA approval or clearance. Except as expressly admitted herein, ArcherDX denies each and

every allegation of paragraph 37 of the Complaint.

        38.       The allegations of paragraph 38 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        39.       The allegations of paragraph 39 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.




                                                  12
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 13 of 38 PageID #: 332



        40.       The allegations of paragraph 40 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        41.       The allegations of paragraph 41 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        42.       The allegations of paragraph 42 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        43.       The allegations of paragraph 43 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        44.       The allegations of paragraph 44 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        45.       The allegations of paragraph 45 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        46.       The allegations of paragraph 46 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.




                                                  13
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 14 of 38 PageID #: 333



        47.       The allegations of paragraph 47 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        48.       The allegations of paragraph 48 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        49.       The allegations of paragraph 49 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        50.       The allegations of paragraph 50 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        51.       The allegations of paragraph 51 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        52.       The allegations of paragraph 52 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        53.       The allegations of paragraph 53 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.




                                                  14
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 15 of 38 PageID #: 334



        54.       The allegations of paragraph 54 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        55.       The allegations of paragraph 55 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        56.       The allegations of paragraph 56 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        57.       The allegations of paragraph 57 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        58.       The allegations of paragraph 58 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        59.       The allegations of paragraph 59 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        60.       The allegations of paragraph 60 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.




                                                  15
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 16 of 38 PageID #: 335



        61.       The allegations of paragraph 61 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        62.       The allegations of paragraph 62 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        63.       The allegations of paragraph 63 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX denies each and

every allegation in that paragraph.

        64.       ArcherDX admits that LIQUIDPlexTM is a product available for research use only,

and not for the diagnosis or treatment of disease. Except as expressly admitted herein,

ArcherDX denies each and every allegation of paragraph 64 of the Complaint.

        65.       ArcherDX denies that it has sought or received from the FDA Breakthrough

Device Designation for LIQUIDPlexTM. ArcherDX admits that LIQUIDPlexTM is a product

available for research use only, and not for the diagnosis or treatment of disease. Natera’s

allegation that “Archer intends to sell the product for non-research purposes immediately upon

approval” is baseless and fails to give rise to an “actual controversy” between the parties under

the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. In particular, Natera fails to identify a

concrete and particularized, and actual or imminent, injury-in-fact that is sufficient to warrant the

issuance of a declaratory judgment. Except as expressly admitted herein, ArcherDX denies each

and every allegation of paragraph 65 of the Complaint.

        66.       ArcherDX admits that it received the FDA’s Breakthrough Device Designation

for STRATAFIDETM in December 2018. Natera’s allegation that “Archer intends to sell the



                                                  16
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 17 of 38 PageID #: 336



product immediately upon approval” fails to give rise to an “actual controversy” between the

parties under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. In particular, Natera fails

to identify a concrete and particularized, and actual or imminent, injury-in-fact that is sufficient

to warrant the issuance of a declaratory judgment. Except as expressly admitted herein,

ArcherDX denies each and every allegation of paragraph 66 of the Complaint.

        67.       ArcherDX admits that it received the FDA’s Breakthrough Device Designation

for PCM in January 2020. Natera’s allegation of “Archer intends to sell the product immediately

upon approval” fails to give rise to an “actual controversy” between the parties under the

Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. In particular, Natera fails to identify a

concrete and particularized, and actual or imminent, injury-in-fact that is sufficient to warrant the

issuance of a declaratory judgment. Except as expressly admitted herein, ArcherDX denies each

and every allegation of paragraph 67 of the Complaint.

        68.       ArcherDX admits that it operates a CLIA-certified laboratory. Except as

expressly admitted herein, ArcherDX denies each and every allegation of paragraph 68 of the

Complaint.

        69.       The allegations of paragraph 69 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX specifically denies

that it has or has had the requisite intent or knowledge to induce or contribute to the direct

infringement of the ’814 Patent by another. Except as expressly admitted herein, ArcherDX

denies each and every allegation of paragraph 69 of the Complaint.

        70.       The allegations of paragraph 70 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX specifically denies

that it has or has had the requisite intent or knowledge to induce or contribute to the direct



                                                  17
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 18 of 38 PageID #: 337



infringement of the ’814 Patent by another. Further, Natera’s allegation that “Stratafide will be

sold as a kit or as component parts…” fails to give rise to an “actual controversy” between the

parties under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. In particular, Natera fails

to identify a concrete and particularized, and actual or imminent, injury-in-fact that is sufficient

to warrant the issuance of a declaratory judgment. ArcherDX denies each and every other

allegation of paragraph 70 of the Complaint.

        71.       The allegations of paragraph 71 of the Complaint constitute legal conclusions that

require no response. To the extent a response is deemed required, ArcherDX specifically denies

that it has or has had the requisite intent or knowledge to induce or contribute to the direct

infringement of the ’814 Patent by another. Further, Natera’s allegation that “PCM will be sold

as a kit or as component parts…” fails to give rise to an “actual controversy” between the parties

under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. In particular, Natera fails to

identify a concrete and particularized, and actual or imminent, injury-in-fact that is sufficient to

warrant the issuance of a declaratory judgment. ArcherDX denies each and every other

allegation of paragraph 71 of the Complaint.

        72.       ArcherDX denies each and every allegation of paragraph 72 of the Complaint.

ArcherDX avers that it developed its own proprietary AMPTM chemistry, technology platform,

and applications.

        73.       To the extent that paragraph 73 excerpts the contents of an ArcherDX document,

the document speaks for itself. ArcherDX avers that the TRACERx investigators, led by

Professor Charles Swanton, Group Leader, University College London (“UCL”) and the Francis

Crick Institute, and Dr. Christopher Abbosh, Principal Clinical Fellow, UCL, are utilizing

ArcherDX’s technology—and not Natera’s inferior technology—to detect low-volume minimal



                                                  18
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 19 of 38 PageID #: 338



residual disease at high levels of sensitivity to help achieve TRACERx’s goal of a more

personalized approach to developing cancer treatments. Paragraph 73 of the Complaint further

contains legal conclusions that require no response. To the extent paragraph 73 contains factual

allegations, ArcherDX is without knowledge or information sufficient to form a belief as to the

truth of those allegations, and therefore denies each and every allegation in that paragraph.

          74.     ArcherDX denies each and every allegation of paragraph 74 of the Complaint.

ArcherDX avers that it developed its own proprietary AMPTM chemistry, technology platform,

and applications.

          75.     ArcherDX admits that it is a direct competitor of Natera in the development of

IVD products. Except as expressly admitted herein, ArcherDX denies each and every allegation

of paragraph 75 of the Complaint.

          76.     ArcherDX admits that it gained knowledge of the ’814 Patent after it received a

copy of the Complaint. Except as expressly admitted herein, ArcherDX denies each and every

allegation of paragraph 76 of the Complaint.

     RESPONSE TO COUNT I: ALLEGED INFRINGEMENT OF THE ’814 PATENT

          77.     ArcherDX restates and incorporates by reference, its preliminary statement, and

each and every response set forth above in paragraphs 1-76 of its Answer, as if fully set forth

herein.

          78.     ArcherDX is without knowledge or information sufficient to form a belief as to

the truth of the allegations of paragraph 78 of the Complaint, and therefore denies each and every

allegation in that paragraph.

          79.     ArcherDX denies each and every allegation of paragraph 79 of the Complaint. In

addition, the Complaint, in whole or in part, fails to state a claim upon which relief may be

granted. For example, the Complaint does not allege that ArcherDX has engaged in any

                                                  19
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 20 of 38 PageID #: 339



activities with respect to STRATAFIDETM or PCM that fall outside the safe harbor provided by

35 U.S.C. § 271(e)(1).

          80.     ArcherDX denies each and every allegation of paragraph 80 of the Complaint. In

addition, the Complaint, in whole or in part, fails to state a claim upon which relief may be

granted. For example, the Complaint does not allege that ArcherDX has engaged in any

activities with respect to STRATAFIDETM or PCM that fall outside the safe harbor provided by

35 U.S.C. § 271(e)(1).

          81.     ArcherDX denies each and every allegation of paragraph 81 of the Complaint. In

addition, the Complaint, in whole or in part, fails to state a claim upon which relief may be

granted. For example, the Complaint does not allege that ArcherDX has engaged in any

activities with respect to STRATAFIDETM or PCM that fall outside the safe harbor provided by

35 U.S.C. § 271(e)(1).

          82.     ArcherDX denies each and every allegation of paragraph 82 of the Complaint.

          83.     ArcherDX denies each and every allegation of paragraph 83 of the Complaint.

      RESPONSE TO COUNT II: REQUEST FOR DECLARATORY JUDGMENT
     RELATING TO ALLEGED FUTURE INFRINGEMENT OF THE ’814 PATENT

          84.     ArcherDX restates and incorporates by reference, its preliminary statement, and

each and every response set forth above in paragraphs 1-83 of its Answer, as if fully set forth

herein.

          85.     ArcherDX admits that it has received the FDA’s Breakthrough Device

Designation for STRATAFIDETM and PCM. ArcherDX denies that it has sought or received, or

presently intends to seek, Breakthrough Device Designation for LIQUIDPlexTM from the FDA.

Natera’s allegation that “Archer intends to engage in the commercial manufacture, use, offer for

sale, and sale of the Accused Products if and when it receives FDA approval to do so” fails to


                                                  20
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 21 of 38 PageID #: 340



give rise to an “actual controversy” between the parties under the Declaratory Judgment Act, 28

U.S.C. § 2201 et seq. In particular, Natera fails to identify a concrete and particularized, and

actual or imminent, injury-in-fact that is sufficient to warrant the issuance of a declaratory

judgment. Except as expressly admitted herein, ArcherDX denies each and every allegation of

paragraph 85 of the Complaint.

        86.       ArcherDX denies each and every allegation of paragraph 86 of the Complaint.

        87.       ArcherDX denies each and every allegation of paragraph 87 of the Complaint.

        88.       ArcherDX denies each and every allegation of paragraph 88 of the Complaint.

        89.       ArcherDX denies each and every allegation of paragraph 89 of the Complaint.

                      RESPONSE TO NATERA’S PRAYER FOR RELIEF

        90.       ArcherDX denies that Natera is entitled to any relief from ArcherDX, including

the relief Natera seeks in Paragraphs (A) – (F) of its Prayer for Relief. Natera’s Prayer for Relief

should be denied in its entirety and with prejudice, and Natera should be awarded nothing.

ArcherDX further denies each and every allegation in Natera’s Prayer for Relief.

                                    ARCHERDX’S DEFENSES

        91.       ArcherDX alleges and asserts the following defenses in response to the

allegations in the Complaint, undertaking the burden of proof only as to those defenses deemed

affirmative defenses by law, regardless of how such defenses are denominated herein.

ArcherDX reserves the right to amend its Answer, including to modify, amend, and/or expand

upon its defenses once discovery progresses. Without conceding that any of the following

defenses must necessarily be pled, or that any of the following defenses is not already at issue by

virtue of the foregoing denials, and without reducing or removing Natera’s burdens of proof on

its affirmative claims against ArcherDX, ArcherDX alleges and asserts as follows:



                                                  21
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 22 of 38 PageID #: 341



                                         FIRST DEFENSE
                                      (Failure to State a Claim)

        92.       The allegations and claims in the Complaint, in whole or in part, fail to state a

claim upon which relief may be granted.

        93.       For example, the Complaint does not allege that ArcherDX has engaged in any

activities with respect to STRATAFIDETM or PCM that fall outside the safe harbor provided by

35 U.S.C. § 271(e)(1).

        94.       The Complaint further fails to state a claim upon which relief may be granted

because, as set forth in ArcherDX’s Counterclaims, the claims of the ’814 Patent are invalid

under one or more of 35 U.S.C. § 101, 102, 103, 112, et seq.

                                        SECOND DEFENSE
                                (Lack of Subject Matter Jurisdiction)

        95.       There is no subject matter jurisdiction because the Complaint fails to plead an

“actual controversy” between the parties under the Declaratory Judgment Act, 28 U.S.C. § 2201

et seq., with respect to ArcherDX’s IVD products.

        96.       None of LIQUIDPlexTM, STRATAFIDETM and PCM are presently cleared or

approved by the FDA. ArcherDX has not sought or received, nor does it presently intend to

seek, Breakthrough Device Designation for LIQUIDPlexTM from the FDA. Both

STRATAFIDETM and PCM require premarket approval or approval or clearance pursuant to 21

U.S.C. § 360(k) (“510k approval or clearance”) to be sold commercially. ArcherDX has not

submitted an application for FDA clearance or approval to the FDA for either STRATAFIDETM

or PCM.

        97.       The development of the data necessary to obtain regulatory clearance and/or

approval of STRATAFIDETM and PCM is ongoing, but is time-consuming and carries with it the



                                                   22
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 23 of 38 PageID #: 342



risk of not yielding the desired results. Ultimately, ArcherDX may not be able to obtain FDA

clearance or approval of STRATAFIDETM or PCM.

                                         THIRD DEFENSE
                                         (Non-Infringement)

        98.       ArcherDX has not infringed, and is not infringing, literally or under the doctrine

of equivalents, directly, or jointly, any valid and enforceable claim of the ’814 Patent.

        99.       For example, claim 1 of the ’814 Patent recites “performing a first PCR…using a

universal primer” and “performing a second, nested PCR…using the universal primer.”

ArcherDX’s accused AMPTM process does not include “a second, nested PCR…using the

universal primer” of the first PCR.

        100.      Further, ArcherDX has not infringed contributorily or by inducement any valid

and enforceable claim of the ’814 Patent because there is no direct infringement; ArcherDX’s

accused AMPTM processes do not fall within the claims of the ’814 Patent. Moreover, to the

extent Natera asserts that ArcherDX indirectly infringes the ’814 Patent, including by

inducement of infringement, ArcherDX is not liable because, at a minimum, ArcherDX lacks the

requisite intent or knowledge to induce direct infringement of the ’814 Patent by another.

ArcherDX also lacks the knowledge required for a finding of contributory infringement under 35

U.S.C. § 271(c).

                                        FOURTH DEFENSE
                                          (Safe Harbor)

        101.      Natera’s patent infringement claims are barred in whole or in part because the

alleged infringing activities fall within the safe harbor provision of 35 U.S.C. § 271(e)(1).

        102.      STRATAFIDETM and PCM are in development for approval or clearance by the

FDA.



                                                   23
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 24 of 38 PageID #: 343



        103.      Neither STRATAFIDETM nor PCM is presently cleared or approved by the FDA.

Both STRATAFIDETM and PCM require premarket approval or 510(k) approval or clearance to

be sold commercially.

                                           FIFTH DEFENSE
                                              (Invalidity)

        104.      Each of the asserted claims of the ’814 Patent are invalid for failure to satisfy one

or more conditions for patentability set forth under 35 U.S.C. including but not limited to §§ 101,

102, 103, and 112 et seq., and the rules, regulations, and laws pertaining to those provisions,

including the applicable provisions of Title 37 of the Code of Federal Regulations. The ’814

Patent is invalid under 35 U.S.C. §§ 102 and/or § 103 in view of Mir, alone or in combination

with additional prior art, including Diego Spertini, Screening of Transgenic Plants by

Amplification of Unknown Genomic DNA Flanking T-DNA, 27 BioTechniques 308 (1999)

(“Spertini”) or U.S. Patent App. No. 2007/0031857 (“Makarov”), which disclose all elements of

the ’814 Patent. Natera disclosed Mir as one of thousands of references during prosecution of

the ’814 Patent. Natera did not disclose either Spertini or Makarov to the USPTO during

prosecution of the ’814 Patent. Moreover, the ’814 Patent is at least obvious under 35 U.S.C. §

103 given Natera’s own admissions made in court filings in this District and elsewhere, which

are delineated below in ArcherDX’s Counterclaims.

        105.      The ’814 Patent is also not entitled to a priority date earlier than its filing date of

April 30, 2019, because Natera’s provisional applications and earlier-filed applications do not

comply with the requirements of 35 U.S.C § 112, as required by 35 U.S.C §§ 119 and 120.

        106.      The provisional applications and earlier-filed applications do not contain a written

description of the claims of the ’814 Patent or contain sufficient information to enable a person




                                                    24
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 25 of 38 PageID #: 344



of ordinary skill in the art to which they pertain to practice the full scope of the claims of the

’814 Patent.

          107.    Indeed, none of the provisional applications or earlier-filed applications disclosed

or sought claims corresponding to the claims of the ’814 Patent, which recite processes that

Natera did not invent.

                                        SIXTH DEFENSE
                             (Prosecution History Estoppel/Disclaimer)

          108.    Natera is estopped from construing the claims of the ’814 Patent to cover or

include, either literally or by application of the doctrine of equivalents, products manufactured,

used, imported, sold, or offered for sale by ArcherDX or methods used by ArcherDX because of

amendments, admissions, representations, or statements made before the USPTO during

prosecution of the applications leading to the issuance of the ’814 Patent or applications related

thereto, because of disclosures or language in the specification of the ’814 Patent, and/or because

of limitations in the claims of the ’814 Patent.

                                        SEVENTH DEFENSE
                                      (Limitations on Recovery)

          109.    Natera’s claims for damages and other remedies are limited by 35 U.S.C. §§ 286

and/or 288. Natera is barred by 35 U.S.C. § 288 from recovering costs associated with this

action.

                                       EIGHTH DEFENSE
                              (Barring of Claims for Injunctive Relief)

          110.    Natera is not entitled to injunctive relief against ArcherDX because any alleged

injury is not immediate or irreparable, Natera has an adequate remedy at law for its alleged

injury, the balance of hardships does not favor an injunction, and the public interest would be

disserved by an injunction. For example, enjoining ArcherDX would have significant negative


                                                   25
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 26 of 38 PageID #: 345



impacts on public health and welfare, and would disrupt important medical research. Indeed,

ArcherDX’s products have the potential to significantly advance cancer care.

                                          NINTH DEFENSE
                                     (License and/or Exhaustion)

        111.      To the extent that any of the allegedly infringing activities is directly or indirectly

related to or based on products made, sold, or provided by, or services conducted by an entity

that has an express or implied license to the ’814 Patent, or to the extent that any of the allegedly

infringing conduct is directly or indirectly subject to rights granted to ArcherDX or another

entity, Natera’s claims are barred, in whole or in part, in view of such licensed rights, implied or

otherwise, covenant not to sue, and/or under the doctrine of patent exhaustion.

                                          TENTH DEFENSE
                                            (No Standing)

        112.      To the extent Natera does not have title to the ’814 Patent, Natera has no standing

to maintain its claims.

                                        ELEVENTH DEFENSE
                                          (Actions of Others)

        113.      On information and belief, Natera’s claims are barred, in whole or in part, because

ArcherDX is not liable for the acts of others over whom it has no control.

                                        TWELFTH DEFENSE
                                        (No Exceptional Case)

        114.      Natera cannot prove that this is an exceptional case that justifies an award of

attorney fees against ArcherDX pursuant to 35 U.S.C. § 285.

                                      THIRTEENTH DEFENSE
                                          (Unclean Hands)

        115.      Natera’s patent infringement claims are barred in whole or in part under the

doctrine of unclean hands.



                                                    26
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 27 of 38 PageID #: 346



        116.      As particularized below, the ’814 Patent is the result of protracted and convoluted

prosecution at the USPTO spanning more than a decade, and involving 16 provisional patent

applications and 10 continuation or continuation-in-part applications, almost half of which were

abandoned.

        117.      The ’814 Patent is a continuation of U.S. Patent App. No. 16/140,298 filed

September 24, 2018.

        118.      U.S. Patent App. No. 16/140,298 is a continuation of U.S. Patent App. No.

14/918,544, filed October 20, 2015.

        119.      U.S. Patent App. No. 14/918,544 is a continuation-in-part of U.S. Patent App. No.

14/877,925, filed October 7, 2015, which is now abandoned; a continuation-in-part of U.S.

Patent App. No. 14/692,703, filed April 21, 2015; and a continuation-in-part of U.S. Patent App.

No. 14/538,982. U.S. Patent App. No. 14/918,544 claims priority to U.S. Provisional App. No.

62/147,377, filed April 14, 2015; U.S. Provisional App. No. 62/146,188, filed April 10, 2015;

and U.S. Provisional App. No. 62/066,514, filed October 21, 2014.

        120.      U.S. Patent App. No. 14/877,925 is a continuation-in-part of U.S. Patent App. No.

14/255,356, filed March 25, 2014, which is now abandoned after the applicant failed to respond

to any office action in prosecution; a continuation-in-part of U.S. Patent App. No. 13/780,022,

filed February 28, 2013, which is now abandoned; and a continuation of U.S. Patent App. No.

13/683,604, filed November 21, 2012, which is now abandoned.

        121.      U.S. Patent App. No. 14/692,703 claims priority to U.S. Provisional App. No.

62/148,173, filed April 15, 2015; U.S. Provisional App. No. 62/147,377, filed April 14, 2015;

U.S. Provisional App. No. 62/146,188, filed April 10, 2015; U.S. Provisional App. No.

62/066,514, filed October 21, 2014; U.S. Provisional App. No. 61/994,791, filed May 16, 2014;



                                                  27
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 28 of 38 PageID #: 347



U.S. Provisional App. No. 61/987,407, filed May 1, 2014; and U.S. Provisional App. No.

61/982,245, filed April 21, 2014.

        122.      U.S. Patent App. No. 14/538,982 claims priority to U.S. Provisional App. No.

62/066,514, filed October 21, 2014; U.S. Provisional App. No. 61/994,791, filed May 16, 2014;

U.S. Provisional App No. 61/987,407, filed May 1, 2014; and U.S. Provisional App. No.

61/982,245, filed April 21, 2014.

        123.      U.S. Patent App. No. 14/255,356 is a continuation of PCT Application

PCT/US2012/58578, filed October 3, 2012.

        124.      U.S. Patent App. No. 13/780,022 is a continuation-in-part of U.S. Patent App. No.

13/683,604, filed November 21, 2012, which is now abandoned; a continuation-in-part of PCT

Application No. PCT/US2012/58578, filed October 3, 2012; a continuation-in-part of U.S. App.

No. 13/335,043, filed December 22, 2011; a continuation-in-part of U.S. Patent App. No.

13/300,235, filed November 18, 2011; and a continuation-in-part of U.S. App. No. 13/110,685,

filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/634,431, filed February

29, 2012.

        125.      U.S. Patent App. No. 13/683,604 is a continuation-in-part of U.S. Patent App. No.

13/300,235, filed November 18, 2011; a continuation-in-part of U.S. App. No. 13/110,685, filed

May 18, 2011; and claims priority to U.S. Provisional App. No. 61/675,020, filed July 24, 2012.

        126.      PCT Application PCT/US2012/58578 is a continuation-in-part of U.S. Patent

App. No. 13/300,235, filed November 18, 2011; and claims priority to U.S. Provisional App. No.

61/683,331, filed August 15, 2012; and U.S. Provisional App. No. 61/542,508, filed October 3,

2011.




                                                 28
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 29 of 38 PageID #: 348



        127.      U.S. Patent App. No. 13/335,043 is a continuation-in-part of U.S. Patent App. No.

13/300,325, filed November 18, 2011; a continuation-in-part of U.S. Patent App. No.

13/110,685, filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/426,208,

filed December 22, 2010.

        128.      U.S. Patent App. No. 13/300,235 is a continuation-in-part of U.S. Patent App. No.

13/110,685, filed May 18, 2011; and claims priority to U.S. Provisional App. No. 61/542,508,

filed October 3, 2011; and U.S. Provisional App. No. 61/571,248, filed June 23, 2011.

        129.      U.S. Patent App. No. 13/110,685 claims priority to U.S. Provisional App. No

61/516,996, filed April 12, 2011; U.S. Provisional App. No. 61/448,547, filed March 2, 2011;

U.S. Provisional App. No. 61/462,972, filed February 9, 2011; U.S. Provisional App. No.

61/398,159, filed June 21, 2010; and U.S. Provisional App. No. 61/395,850, filed May 18, 2011.

        130.      In connection with the above applications, Natera filed hundreds of proposed

claims with the USPTO.

        131.      Prior to the filing of the ’814 Patent application on April 30, 2019, Natera had

never disclosed nor sought claims corresponding to the claims of the ’814 Patent.

        132.      On information and belief, Natera drafted the claims of the ’814 Patent in an

egregious attempt to cover ArcherDX’s proprietary AMPTM processes—methods of amplifying

DNA that Natera did not invent.

        133.      Indeed, Natera filed the ’814 Patent application only after one of its senior

executives left Natera, began working for ArcherDX, gained access to confidential information

relating to ArcherDX’s products, including LIQUIDPlexTM, STRATAFIDETM and PCM, and

then returned to Natera.




                                                   29
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 30 of 38 PageID #: 349



        134.      Moreover, on information and belief, Natera knew or should have known that the

’814 Patent is invalid under at least 35 U.S.C. §§ 101 and 103 given Natera’s own admissions

made in court filings in this District and elsewhere, representative examples of which are set

forth below in ArcherDX’s Counterclaims.

        135.      On information and belief, Natera has improperly sought to delay competition in

the IVD market by pursuing patent claims it did not invent, and subsequently prematurely

asserting an invalid patent that does not cover ArcherDX’s products in development.

        136.      Based on the foregoing business misconduct, the relief Natera seeks in this action

is barred by reason of its unclean hands.

                                     FOURTEENTH DEFENSE
                                       (Prosecution Laches)

        137.      Natera’s patent infringement claims are barred in whole or in part under the

doctrine of prosecution laches.

        138.      As described above, on information and belief, Natera engaged in an

unreasonable and undue delay in the prosecution of the ’814 Patent, which has prejudiced

ArcherDX. Thus, as a matter of equity, the ’814 Patent cannot be enforced against ArcherDX.


                               ARCHERDX’S COUNTERCLAIMS

        Defendant / Counterclaimant ArcherDX, Inc. (“ArcherDX”) asserts Counterclaims

against Plaintiff / Counterclaim-Defendant Natera, Inc. (“Natera”) as follows:

                                       NATURE OF ACTION

        1.        For its Counterclaims, ArcherDX seeks declarations that its LIQUIDPlexTM

product does not infringe U.S. Patent Nos. 10,538,814 (the “’814 Patent”) and that the ’814

Patent is invalid.



                                                  30
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 31 of 38 PageID #: 350



                                              PARTIES

        2.        ArcherDX is a Delaware corporation with a principal place of business at 2477

55th Street, Suite 202, Boulder, Colorado 80301.

        3.        On information and belief, and as alleged by Natera in its Complaint, Natera is a

corporation organized and existing under the laws of the state of Delaware, with its principal

place of business at 201 Industrial Road, San Carlos, California 94070.

                                   JURISDICTION AND VENUE

        4.        This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

1331, 1338(a), 2201, and 2202 as to ArcherDX’s counterclaims against Natera pursuant to the

patent laws of the United States, Title 35, United States Code, and the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202. An actual, substantial, and continuing justiciable controversy

exists between Natera and ArcherDX based on Natera having filed a Complaint against

ArcherDX alleging infringement of the ’814 Patent by sales of LIQUIDPlexTM for research use

only, with respect to which ArcherDX requires declaration of its rights by this Court.

Specifically, the controversy concerns non-infringement and invalidity of the ’814 Patent.

        5.        Personal jurisdiction over Natera is proper because Natera has submitted itself to

the jurisdiction of this Court by, among other things, filing the Complaint.

        6.        To the extent venue is proper in the underlying patent infringement action, venue

is proper here as to these Counterclaims under 28 U.S.C. §§ 1391(b)–(c) and 28 U.S.C. §

1400(b).

                                   FIRST COUNTERCLAIM
                  (Declaratory Judgment of Non-Infringement of the ’814 Patent)

        7.        ArcherDX realleges and incorporates its preliminary statement, and the

allegations set forth in paragraphs 1-6 of these Counterclaims as if fully restated herein.


                                                  31
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 32 of 38 PageID #: 351



        8.        In its Complaint, Natera alleges that ArcherDX has infringed and continues to

infringe the ’814 Patent by its sale of LIQUIDPlexTM for research use only.

        9.        ArcherDX has not and is not now infringing, inducing the infringement of, or

contributing to the infringement of any valid and enforceable claim of the ’814 Patent by its sale

of LIQUIDPlexTM for research use only.

        10.       For example, claim 1 of the ’814 Patent recites “performing a first PCR…using a

universal primer” and “performing a second, nested PCR…using the universal primer.”

ArcherDX’s LIQUIDPlexTM product does not employ “a second, nested PCR…using the

universal primer” of the first PCR.

        11.       ArcherDX further lacked and continues to lack the requisite intent or knowledge

to induce or contribute to the direct infringement of the ’814 Patent by another by its sale of

LIQUIDPlexTM for research use only.

        12.       A justiciable controversy exists as to whether ArcherDX has infringed any valid

and enforceable claim of the ’814 Patent by its sale of LIQUIDPlexTM for research use only.

        13.       ArcherDX is entitled to a judgment declaring that ArcherDX has not directly or

indirectly infringed, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’814 Patent by its sale of LIQUIDPlexTM for research use only.

                                  SECOND COUNTERCLAIM
                      (Declaratory Judgment of Invalidity of the ’814 Patent)

        14.       ArcherDX realleges and incorporates its preliminary statement, and the

allegations set forth in paragraphs 1-13 of these Counterclaims as if fully restated herein.

        15.       The claims of the ’814 Patent are invalid in view of the prior art and/or for failure

to comply with one or more conditions for patentability set forth under 35 U.S.C. including but

not limited to §§ 101, 102, 103, and 112 et seq., and the rules, regulations, and laws pertaining to


                                                   32
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 33 of 38 PageID #: 352



those provisions, including the applicable provisions of Title 37 of the Code of Federal

Regulations.

        16.       ArcherDX is entitled to judgment declaring that the claims of the ’814 Patent are

invalid in view of the prior art and/or for failure to comply with one or more of the requirements

of the United States Patent Act set out in 35 U.S.C. §§ 1, et seq., including without limitation 35

U.S.C. §§ 101, 102, 103, and 112.

                                   Invalidity under 35 U.S.C. § 101

        17.       Accepting as true Natera’s own statements made in proceedings in this District

and elsewhere, the claims of the ’814 Patent are directed to unpatentable naturally occurring

subject matter, phenomena, and/or relationships, and any additional elements in the claims are

merely well-understood, routine, or conventional. Thus, the claims of the ’814 Patent are

unpatentable under 35 U.S.C. § 101.

        18.       For example, in another case pending in this District, CareDX, Inc. et al. v.

Natera, Inc., No. 19-cv-567 (D. Del.) (“CareDX”), Natera has alleged that the claims of the two

patents-in-suit there—U.S. Patent Nos. 8,703,652 and 9,845,497—are unpatentable under 35

U.S.C. § 101. See CareDX, No. 19-cv-567, D.I. Nos. 9-10, 19 (Natera’s Motion to Dismiss and

Briefing Related Thereto), 63 (Natera’s Objections to Report and Recommendation) (attached as

Exhibits 1-4). The two patents asserted in CareDX claim priority to applications filed in 2009

and 2010, which is before the earliest possible priority date for the claims of the ’814 Patent.

        19.       Similarly, in Illumina, Inc. v. Natera, Inc., No. 18-cv-01662 (N.D. Cal.)

(“Illumina”), Natera has alleged that the claims of U.S. Patent No. 9,493,831 are unpatentable

under Section 101. See Illumina, No. 18-cv-01662, D.I. Nos. 24, 35 (Motion to Dismiss and

Briefing Related Thereto) (attached as Exhibits 5-6). The patent asserted in Illumina claims



                                                   33
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 34 of 38 PageID #: 353



priority to an application filed in 2010, which is before the earliest possible priority date for the

claims of the ’814 Patent.

        20.       In this case, representative claim 1 of the ’814 Patent recites a “a method for

amplifying and sequencing DNA” comprising (1) ligating adaptors to isolated cell-free DNA, (2)

performing a first round of polymerase chain reaction (PCR), (3) performing a second, “nested”

round of PCR that includes use of a sequencing tag, and (4) performing high-throughput

sequencing to sequence the cell-free DNA.

        21.       But in CareDX, Natera itself acknowledged that cell-free DNA is a natural

phenomenon, and alleged that amplification and sequencing methods, such as PCR and high

throughput sequencing, were known and used in the art to detect and sequence cell-free DNA.

E.g., CareDX, D.I. No. 10 at 12-19; D.I. No. 19 at 6-7; D.I. No. 63 at 3-5. And in Illumina,

Natera also argued that cell-free DNA is “naturally occurring,” and the use of “well-known,

routine, and conventional amplification techniques”—including nested PCR, and the use of

primers with attached sequencing tags—to amplify and sequence the DNA is not patentable. See

Illumina, No. 18-cv-01662, D.I. No. 24 at 2, 6-8; D.I. No. 35 at 2-9.

        22.       Thus, by Natera’s own admissions, the claims of the ’814 Patent are unpatentable

under 35 U.S.C. § 101, and Natera should never have filed its Complaint against ArcherDX.

                                 Invalidity under 35 U.S.C. §§ 102 and 103

        23.       The claims of the ’814 Patent are invalid under 35 U.S.C. § 102 and/or § 103, in

view of, for example, the following prior art, alone or in combination with additional prior art:

Mir and Spertini or Makarov, which disclose all elements of the ’814 Patent claims. Natera

disclosed Mir as one of thousands of references during prosecution of the ‘814 Patent. Natera

did not disclose either Spertini or Makarov to the USPTO during prosecution of the ’814 Patent.



                                                   34
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 35 of 38 PageID #: 354



Moreover, the ’814 Patent is at least obvious under 35 U.S.C. § 103 given Natera’s own

admissions made in court filings in this District and elsewhere, representative examples of which

are set forth above in paragraphs 17-21.

        24.       The ’814 Patent is also not entitled to a priority date earlier than its filing date of

April 30, 2019, because Natera’s provisional applications and earlier-filed applications do not

comply with the requirements of 35 U.S.C § 112, as required by 35 U.S.C §§ 119 and 120. The

provisional applications and earlier-filed applications do not contain a written description of the

claims of the ’814 Patent or contain sufficient information to enable a person of ordinary skill in

the art to which they pertain to practice the full scope of the claims of the ’814 Patent. Indeed,

none of the provisional applications or earlier-filed applications disclosed or sought claims

corresponding to the claims of the ’814 Patent, which recite processes that Natera did not invent.

                   Invalidity under 35 U.S.C. § 112 and Improper Inventorship

        25.       The claims of the ’814 Patent are invalid under 35 U.S.C. § 112.

        26.       The claims of the ’814 Patent lack written description support in the specification.

        27.       As an example, the specification of the ’814 Patent does not disclose an

embodiment or example corresponding to claim 1 of the ’814 Patent and does not otherwise

disclose that the named inventors of the ’814 Patent were in possession of the alleged invention

recited in the claims as of the priority date of the ’814 Patent.

        28.       Indeed, prior to the filing of the ’814 Patent application on April 30, 2019, Natera

had never disclosed nor sought claims corresponding to the claims of the ’814 Patent.

        29.       The specification also does not contain sufficient information to enable a person

of ordinary skill in the art to which the patent pertains to practice the full scope of the claims of

the ’814 Patent.



                                                     35
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 36 of 38 PageID #: 355



        30.       The ’814 Patent does not satisfy the requirements of 35 U.S.C. § 112 because the

applicants for the ’814 Patent did not themselves invent the subject matter sought to be

patented—an independent ground for invalidating the patent.

                                   RESERVATION OF RIGHTS

        31.       ArcherDX expressly reserves the right to assert any additional defenses or

counterclaims that may now exist or in the future may be available based on discovery and

further factual investigation in this case.

                                   DEMAND FOR JURY TRIAL

        32.       ArcherDX hereby demands a trial by jury of all issues so triable in this action.

                                       PRAYER FOR RELIEF

        33.       ArcherDX respectfully requests this Court grant relief as follows:

                  A.     Judgment that Natera’s Complaint in its entirety be dismissed with

                         prejudice;

                  B.     Judgment that Natera is entitled to nothing by its Complaint, including that

                         Natera is not entitled to an award of compensatory damages, attorneys’

                         fees, costs, pre-judgment or post-judgment interest under 35 U.S.C. §§

                         284 or 285, or any applicable law;

                  C.     Denial of any and all of Natera’s requests for injunctive relief;

                  D.     Judgment that ArcherDX has not infringed, and is not infringing, any valid

                         and enforceable claim of the ’814 Patent by its sale of LIQUIDPlexTM for

                         research use only;

                  E.     Judgment that the claims of the ’814 Patent are invalid;




                                                   36
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 37 of 38 PageID #: 356



                  F.   Judgment that Natera and/or any of its successors and attorneys, and all

                       persons in active concert or participation with any of them, are enjoined

                       from directly or indirectly asserting infringement or instituting any further

                       action for infringement of the ’814 Patent against ArcherDX, or any of

                       ArcherDX’s customers, end-users, agents, suppliers, contractors,

                       consultants, successors, and assigns;

                  G.   Order that this case is “exceptional” pursuant to 35 U.S.C. § 285 entitling

                       ArcherDX to an award of its reasonable and necessary attorneys’ fees,

                       expenses, and costs, and prejudgment interest thereon;

                  H.   Order awarding ArcherDX its costs incurred in this action; and

                  I.   Grant to ArcherDX such other and further relief as the Court deems just

                       and proper.


                                                 Respectfully submitted,

 DATED: March 25, 2020                           McCarter & English, LLP

 OF COUNSEL:                                      /s/ Daniel M. Silver
                                                 Daniel M. Silver (#4758)
 Filko Prugo                                     Alexandra M. Joyce (#6423)
 Charlotte Jacobsen                              405 N. King St., 8th Floor
 Jon Tanaka                                      Wilmington, DE 19801
 ROPES & GRAY LLP                                (302)984-6331
 1211 Avenue of the Americas                     dsilver@mccarter.com
 New York, NY 10036-8704                         ajoyce@mccarter.com
 (212) 593-9000
 filko.prugo@ropesgray.com                       Attorneys for Defendant / Counterclaimant
 charlotte.jacobsen@ropesgray.com                ArcherDX, Inc.
 jon.tanaka@ropesgray.com




                                                37
ME1 32938331v.1
Case 1:20-cv-00125-LPS Document 14 Filed 03/25/20 Page 38 of 38 PageID #: 357



 Matthew J. Rizzolo
 ROPES & GRAY LLP
 2099 Pennsylvania Avenue, N.W.
 Washington, D.C. 20006-6807
 (202) 508-4735
 matthew.rizzolo@ropesgray.com

 Keyna Chow
 ROPES & GRAY LLP
 1900 University Avenue, 6th Floor
 East Palo Alto, CA 94303
 (650) 617-4000
 keyna.chow@ropesgray.com




                                     38
ME1 32938331v.1
